Citation Nr: 0613462	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  04-20 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation based on the need 
of regular aid and attendance of another person or based upon 
housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran had active service from March 1942 to August 
1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a statement from Dr. Renuka 
Swaminathan, who wrote that he has been the veteran's 
physician for many years.  The RO should contact Dr. 
Swaminathan and obtain copies of the veteran's treatment 
records.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).

The veteran has been granted service connection for (1) 
residuals of a shell fragment wound to the face, and eyes, 
rated at 30 percent disabling, (2) residuals of a shell 
fragment wound of the left forearm, resulting in fracture of 
the ulna and deformity and injury to muscle group VII, rated 
as 20 percent disabling, (3) residuals of a shell fragment 
wound, left wrist, with injury to muscle group VIII, rated as 
10 percent disabling, (4) residuals of a shell fragment 
wound, left hand, with amputation of the left ring finger and 
skin graft, rated as 10 percent disabling, (5) residuals of a 
shell fragment wound to the chest with injury to muscle group 
XXI, rated as 10 percent disabling, (6) residuals of a shell 
fragment wound , right foot, resulting in fracture of OS 
calcis, rated as 10 percent disabling, (7) residuals of a 
shell fragment wound of the left leg with injury to muscle 
group XI, rated as 10 percent disabling, and (8) tinnitus, 
rated as 10 percent disabling.  In addition, the veteran has 
been granted service connection for conjunctivitis, a post-
operative inguinal hernia, residuals of a shell fragment 
wound of the right thigh, residuals of a shell fragment wound 
to the left thigh, residuals of a shrapnel injury to the 
neck, hearing loss, otitis media, and multiple first degree 
burn scars, all rated as non-compensable.  It is unclear from 
the record if the veteran is in need of aid and attendance of 
another person or is housebound because of his service 
connected filariasis and hemorrhoids, or if it is because of 
severe orthostatic hypotension, or transient ischemic 
attacks, neither of which are service-connected.  Therefore, 
the veteran should be afforded a VA examination for the 
purposes of determining the effect the veteran's service-
connected disabilities have on his daily life.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO should contact the Dr. Ramuka 
Swaminathan, 150 SE 17th Street, #504, 
Ocala, FL, 34471 and obtain all treatment 
records for the veteran.  If no such 
records are available, the RO should 
obtain written confirmation of that fact.

2.  The RO should schedule the veteran for 
an aid and attendance examination to 
determine the veteran's need for aid and 
attendance of another person based on his 
service-connected disabilities.  When 
conducting this examination, the examiner 
is requested to consider factors such as 
(1) whether the veteran's disabilities 
prevent him from caring for his daily 
personal needs without the assistance of 
others on a regular basis which includes: 
inability of claimant to dress or undress 
himself, or to keep himself ordinarily 
clean and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself through loss of coordination 
of upper extremities or through extreme 
weakness; inability to attend to the wants 
of nature; or incapacity, physical or 
mental, which requires care or assistance 
on a regular basis to protect the claimant 
from hazards or dangers incident to his or 
her daily environment; (2) whether he is 
required to remain in bed; and (3) whether 
the veteran's disabilities substantially 
confine him to his dwelling or immediate 
premises.  All indicated studies should be 
performed, and all manifestations of 
current disabilities should be described.  
The claims file should be made available 
to the examiner for review before the 
examination.  The examiner is instructed 
that only the veteran's service-connected 
disabilities should be considered in 
making the above-requested determinations.  
A complete rationale for any opinion 
offered should be provided.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





